Case: 21-131    Document: 9    Page: 1    Filed: 03/23/2021




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

    In re: TRUE CHEMICAL SOLUTIONS, LLC,
                     Petitioner
              ______________________

                        2021-131
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Western District of Texas in
No. 7:18-cv-00078-ADA, Judge Alan D. Albright.
                 ______________________

                     ON PETITION
                 ______________________

    Before REYNA, CHEN, and HUGHES, Circuit Judges.
PER CURIAM.
                       ORDER
    On March 5, 2021, the United States District Court
for the Western District of Texas granted Performance
Chemical Company (“PCC”)’s motion for intra-division
transfer under 28 U.S.C. § 1404(a). On the eve of trial,
True Chemical Solutions, LLC (“True Chem”) now peti-
tions this court for a writ of mandamus reversing that
transfer order. We deny True Chem’s petition.
   PCC and True Chem, both headquartered in Midland,
Texas, deliver oil and gas chemicals to their customers.
In mid-2018, True Chem filed this declaratory judgment
Case: 21-131    Document: 9     Page: 2    Filed: 03/23/2021




2                       IN RE: TRUE CHEMICAL SOLUTIONS, LLC




action against PCC in the Western District of Texas,
Midland-Odessa Division, asserting that the hydraulic
fracturing trailers True Chem uses to deliver the chemi-
cals did not infringe a patent owned by PCC. PCC coun-
terclaimed for infringement, seeking both damages and
injunctive relief. In April 2019, the case was reassigned
to Judge Albright, who began conducting some proceed-
ings from his courtroom in Waco, Texas.
    Weeks before trial was set to begin, PCC moved for
intra-division transfer of the case from the Midland-
Odessa Division to the Waco Division of the Western
District of Texas. Notably, PCC moved to transfer the
entire case, not just the trial proceedings. See In re Intel
Corp., No. 2021-105, 2020 WL 7647543 (Fed. Cir. Dec. 23,
2020). PCC argued, among other things, that the Waco
courthouse had already implemented significant protocols
for socially-distanced in-person jury trials and that a trial
would be easier to conduct in Waco because it would
eliminate the need to coordinate the schedule of Judge
Albright with other judges in Midland-Odessa. On March
8, 2021, the district court granted the motion. The court
subsequently scheduled trial in Waco for March 29, 2021.
On March 11, 2021, True Chem filed this petition.
    The legal standard for mandamus relief is demanding.
“In general, three conditions must be satisfied for a writ
to issue: (1) the petitioner must demonstrate a clear and
indisputable right to issuance of the writ; (2) the petition-
er must have no other adequate method of attaining the
desired relief; and (3) the court must be satisfied that the
writ is appropriate under the circumstances.” In re Apple
Inc., 979 F.3d 1332, 1336 (Fed. Cir. 2020) (citing Cheney
v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004)). In
the context of transfer rulings, we look to see only if the
decision was such a “clear abuse of discretion” that it
produced a “patently erroneous result.” In re TS Tech
USA Corp., 551 F.3d 1315, 1319 (Fed. Cir. 2008) (internal
quotation marks and citation omitted). Under that exact-
Case: 21-131     Document: 9     Page: 3    Filed: 03/23/2021




IN RE: TRUE CHEMICAL SOLUTIONS, LLC                              3



ing standard, we must deny mandamus unless it is clear
“that the facts and circumstances are without any basis
for a judgment of discretion.” In re Volkswagen of Am.,
Inc., 545 F.3d 304, 312 n.7 (5th Cir. 2008) (en banc)
(internal quotation marks and citation omitted).
     Section 1404(a) gives district courts broad discretion
to determine when party and witness “convenience” or
“the interest of justice” make a transfer appropriate. The
district court further concluded here, and True Chem does
not meaningfully challenge on appeal, that it “has even
greater discretion in granting intra-district transfers than
[it does] in the case of inter-district transfers.” True
Chem. Sols, LLC v. Performance Chem. Co., No. 18-cv-
00078, 2021 WL 860009, at *1 (W.D. Tex. Mar. 8, 2021);
cf. In re Radmax, Ltd., 720 F.3d 285, 289 (5th Cir. 2013)
(suggesting, in the context of a § 1404(a) case, that “the
traditional deference given to plaintiff’s choice of forum . .
. is less’ for ‘intra-district transfers.’” (quoting 17 JAMES
WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE
§ 111.21[2] at 111–155 (3d ed. 2013))).
     We are not prepared to say that the district court
clearly abused that discretion. The district court mean-
ingfully analyzed the transfer factors. The court found
that the more congested docket in plaintiff’s chosen forum
would likely cause additional delay and prejudice to PCC,
particularly given it was seeking injunctive relief. The
district court further found that no non-party witness
resides within the Midland-Odessa Division and several
non-party witnesses residing in other parts of Texas
would find it significantly easier, safer, and cheaper to
travel to Waco for trial. The district court added that it
was unlikely that an actual physical trailer located in
Midland would be an exhibit during the trial and did not
foresee the opportunity for any field trips during a trial.
Under these circumstances, we cannot say True Chem has
established a clear and indisputable right to relief.
Case: 21-131      Document: 9     Page: 4   Filed: 03/23/2021




4                         IN RE: TRUE CHEMICAL SOLUTIONS, LLC




      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                 FOR THE COURT

         March 23, 2021          /s/Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court

s31